Citation Nr: 1222515	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, in which the RO denied a claim to reopen entitlement to service connection for tinnitus and bilateral hearing loss because new and material evidence was not submitted.  

Subsequent to the October 2005 last final rating decision in which the RO declined to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss, existing service department records that were not previously associated with the Veteran's claim were associated with the record.  Thus, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).

In a May 2010 rating decision, the RO determined that no revision was warranted in the decision to deny compensation for left ear hearing loss.  However, the recharacterized issue on appeal is noted on the title page as entitlement to service connection for a bilateral hearing loss disability to comport with the evidence of record.

In October 2008, the Veteran requested a hearing before the Board.  In January 2010, he was notified of a hearing scheduled in March 2010.  In March 2010, the Veteran's representative stated that the Veteran was unable to attend the hearing due to transportation issues and requested it to be rescheduled.  In March 2010, the Veteran was notified of a hearing scheduled in June 2011.  The Veteran failed to appear for his scheduled hearing.  The notice informing the Veteran of his scheduled hearing was not returned as undeliverable.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied a claim of entitlement to service connection for tinnitus.  That decision is now final.

2.  The evidence associated with the claims file subsequent to the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   

3.  Affording the Veteran the benefit of the doubt, his current tinnitus is causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Regarding the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and the claim of entitlement to service connection for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for a tinnitus disability.  Service connection for tinnitus was initially denied by the RO in an October 2005 rating decision.  In that decision, the RO noted that the service treatment records were negative for complaints, treatment, or a diagnosis of tinnitus and that there was no record of treatment for tinnitus post-separation from service.  Finally, it was noted that there was no objective evidence of record that demonstrated that the Veteran's tinnitus was related to his active service.  This rating decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011).

The Veteran's subsequent request to reopen his claim was denied by the RO in a June 2007 rating decision.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

The requirement that new and material evidence raise a reasonable possibility of substantiating the claim is a very low threshold and should be read as enabling reopening, rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran submitted a statement indicating that he had hearing loss and constant tinnitus as a result of noise exposure due to working in a laundry room aboard ship during service.  See February 2005 statement.  The Board acknowledges that this statement was technically before the RO in October 2005; however, it was not considered, as it was not listed under the evidence of record, nor was it discussed in the reasons or bases section of the rating decision.  

This lay statement demonstrates that the Veteran was exposed to acoustic trauma in service while serving aboard ship which resulted in constant ringing in his ears.  The statement is distinct from the evidence considered in the earlier rating decision, in which the RO only considered the documented objective evidence of record.  

The statement was not considered at the time of the October 2005 rating decision and addresses an unestablished fact.  This evidence is new and material and reopening the claim is warranted.  

Service Connection for Tinnitus 

The Veteran contends that his current tinnitus condition had its onset during active service due to noise exposure while serving aboard ship and working in a laundry room.  See February 2005 statement from the Veteran.    

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

The Veteran's service treatment records, including the July 1993 induction physical examination report and March 1995 separation physical examination report are negative for complaints, treatment, or a diagnosis of tinnitus.

The Veteran's service personnel records demonstrate that he served aboard the USS Kalamazoo from November 1993 through March 1995.  His military occupational specialty (MOS) includes a laundry press operator, a washer/extractor operator, a tumble dryer operator, and a fire fighter.    

Post-service VA outpatient treatment records demonstrate the Veteran sought treatment for ringing in his ears.  See June 2008 VA outpatient treatment records.  

The history the Veteran provided about noise exposure in service, where he was exposed to noise from serving in the laundry room is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's service personnel records show his MOS as laundry operator aboard the USS Kalamazoo, supporting his claimed exposure to noise.  Tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented written statements regarding his in-service incurrence of tinnitus, and there is evidence of current constant ringing in the Veteran's ears (i.e. a current disability).  

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his current bilateral hearing loss condition had its onset during active service due to noise exposure while serving aboard ship and working in a laundry room.  See February 2005 statement from the Veteran.        

The Veteran's July 1993 induction physical examination report is negative for complaints of, treatment for, or diagnosis of hearing loss.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT 
0
0
0
10
0


The Veteran's service treatment records include an August 1993 reference audiogram report which shows pure tone thresholds, in decibels, as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
0
0
0
LEFT 
-5
-10
5
-10
-10

March 1995 reference audiograms dated on the 27th and 28th demonstrate a current left ear hearing loss disability for VA compensation purposes, as well as an upward shift in thresholds for the right ears since the August 1993 reference audiogram and July 1993 induction physical examination.  On examination, (dated the 27th) pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
5
15
LEFT 
65
70
70
70
70

On examination, (dated the 28th) pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT 
30
30
30
30
70

The Veteran's March 1995 separation physical examination report is negative for complaints of, treatment for, or diagnosis of hearing loss.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
0
0
0
LEFT 
-5
-10
5
-10
-10
Given the wildly conflicting findings of the March 1995 reference audiogram reports dated the 27th and 28th, both which show a left ear hearing loss disability and an upward shift in thresholds for the right ear since entry into service, and the March 1995 separation physical examination report, which does not demonstrate a left ear hearing loss disability and shows the right ear hearing improved since entry into service, a VA examination is necessary to determine if the Veteran has a current hearing loss disability, and if so, whether it is related to noise exposure during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The most recent outpatient treatment record is dated in June 2008.  Given that the case is being remanded, VA must contact the Veteran and request the appropriate contact information for any medical providers who have treated him for complaints related to his hearing loss from June 2008 to the present, and then obtain or request the records from the providers identified by the Veteran.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his hearing loss since June 2008.  Obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Upon completion of the above development, schedule the Veteran for a VA audiological examination in order to determine the current nature and likely etiology of any hearing disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner must be accomplished.  


The examiner is to answer the following questions:

(a) Does the Veteran currently have bilateral hearing loss?

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed hearing loss disability had its onset in service?  

The examiner is to accept as fact that the Veteran was exposed to acoustic trauma during service based on noise exposure while serving in the laundry room aboard ship.  

The examiner must comment on the audiometric findings of the March 1995 reference audiogram report and the March 1995 separation physical examination report.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


